DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by Birang et al (US 5,459,632, provided by applicant as IDS).
Birang et al disclose a process comprises releasing a workpiece, when processing of the water is finished, the output of the DC voltage supply 120 should be reduced to the optimum de-chucking voltage previously determined for the first wafer in the batch (for example, +600 volts) so as to release the wafer from the chuck (col. 5, lines (col.6, lines 11-16; col.12, lines 51-55). 
Birang et al also disclose that turning off the plasma before the lift pins approach the wafer is desirable to avoid arcing between the plasma and the grounded lift pins (col.13, lines 20-25).
With regards to claim 2, Birang et al disclose during the de-chucking of the wafer, the wafer is moving or raised by lifting pins above the chuck and turned-off the chucking voltage (col.4, lines 1-8).
With regards to claim 3, Birang et al disclose that during the de-chucking, the DC voltage is reduced to zero (col.13, lines 25-33).
With regards to claim 8, Birang et al disclose that the wafer is then removed from the process chamber by a robot (col.13, lines 34-37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birang et al (US 5,459,632), as applied to claims 1 and 2 above, and further in view of Valcore et al (US 2011/0058302).
Birang et al disclose above but fail to disclose the setting time form the turning off the plasma until the DC voltage is changed (as to the claim 4);  setting a change amount of the electric potential of the sample (as to claim 5); correlating between the electric potential of the sample released and the DC voltage (as to claim 6); and obtaining an electrostatic capacity ratio of an electrostatic capacity between the sample stage and a surface of the sample stage--- via a releasing mechanism – (as to claim 7).
However, in the same field of endeavor, Valcore et al disclose methods are provided for monitoring electrical parameters (in addition to the mechanical parameters) that may provide insights into one or more characteristics (substrate movement relative to electrostatic chuck 120, electrostatic charge spatial uniformity, and substrate potential) of the electrostatic charge. Also, unlike the prior art, the parameters are measured on a continuum to identify not only when the electrostatic charge has been sufficiently discharged but to identify when corrective actions are required to be applied to facilitate the de-chuck sequence [0040],[0045],[0047]; and methods provide an optimization dechucking control scheme. By monitoring electrical and mechanical values, the optimal time for a substrate-release event is not only identified but may also be aided [0066].


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Valcore et al’s teaching of optimization of de-chucking control scheme into Birang et al’s teaching for efficiently optimizing the de-chucking scheme, which is beneficial for effective de-chucking during the sample release as taught by Valcore et al.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713